Case 20-10343-LSS   Doc 595   Filed 05/11/20   Page 1 of 10
Case 20-10343-LSS   Doc 595   Filed 05/11/20   Page 2 of 10

                    EXHIBIT A
                                                               Case 20-10343-LSS           Doc 595             Filed 05/11/20          Page 3 of 10

                                                                                                    Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

Description                                       Name                                    Address                                      Fax          Email                               Method of Service
Notice of Appearance/Request for Notices          A.M. Saccullo Legal, LLC                Attn: Anthony M. Saccullo                    302-836-8787 ams@saccullolegal.com               Email
Counsel for Jorge Vega and all other current or                                           Attn: Mary E. Augustine, Esq.                             meg@saccullolegal.com
future personal injury claimants                                                          27 Crimson King Drive
                                                                                          Bear, DE 19701
Notice of Appearance/Request for Notices          Andrews & Thornton                      Attn: Anne Andrews                           949-315-3540 aa@andrewsthornton.com              Email
Counsel for Jorge Vega and all other current or                                           Attn: John C. Thornton
future personal injury claimants                                                          4701 Von Karman Ave, Suite 300
                                                                                          Newport Beach, CA 92660
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                  Attn: Bill Bowden                            302-654-2067 wbowden@ashbygeddes.com             Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                       500 Delaware Avenue, 8th Floor
America                                                                                   P.O. Box 1150
                                                                                          Wilmington, DE 19899-1150
Notice of Appearance/Request for Notices          Baker Manock & Jensen, PC               Attn: Jan T. Perkins                                       jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                           5260 North Palm Avenue, Suite 421
                                                                                          Fresno, CA 93704
Notice of Appearance/Request for Notices          Bielli & Klauder, LLC                   Attn: David M. Klauder                       302-397-2557 dklauder@bk-legal.com               Email
Counsel for Various Tort Claimants                                                        1204 N. King Street
                                                                                          Wilmington, DE 19801
Notice of Appearance/Request for Notices          Bradley Riley Jacobs PC                 Attn: Todd C. Jacobs                                       tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                               320 W Ohio St, Ste 3W
                                                                                          Chicago, IL 60654
Notice of Appearance/Request for Notices          Buchalter, A Professional Corporation   Attn: Shawn M. Christianson                  415-227-0770 schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                           55 Second Street, 17th Floor
                                                                                          San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                           Attn: Daniel W. Van Horn                                   Danny.VanHorn@butlersnow.com       Email
for Chicksaw Council, BSA, Inc.                                                           P.O. Box 171443
                                                                                          Memphis, TN 38187-1443
Notice of Appearance/Request for Notices          Carruthers & Roth, P.A.                 Attn: Britton C. Lewis                       336-478-1145 bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                    235 N. Edgeworth St.
                                                                                          P.O. Box 540
                                                                                          Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP       Attn: Mark Desgrosseilliers                  302-295-0199 degross@chipmanbrown.com            Email
for Jane Doe, Party in Interest                                                           1313 N Market St, Ste 5400
                                                                                          Wilmington, DE 19801
Notice of Appearance/Request for Notices          Choate, Hall & Stewart LLP              Attn: Douglas R. Gooding                     617-248- 4000 dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                              Attn: Jonathan D. Marshall                                 jmarshall@choate.com
                                                                                          Attn: Michael J. Foley, Jr.                                mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania          Dept of Labor & Industry                     717-787-7671 ra-li-ucts-bankrupt@state.pa.us     Email
Authorized Agent for the Commonwealth of                                                  Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                       651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                             Harrisburg, PA 17121

Notice of Appearance/Request for Notices          Connolly Gallagher, LLP                 Attn: Karen C. Bifferato                                   kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                  Attn: Kelly M. Conlan                                      kconlan@connollygallagher.com
                                                                                          1201 N Market St, 20th Fl
                                                                                          Wilmington, DE 19801



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                    Page 1 of 8
                                                                Case 20-10343-LSS                    Doc 595            Filed 05/11/20        Page 4 of 10

                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

Description                                         Name                                            Address                                   Fax          Email                                 Method of Service
Notice of Appearance/Request for Notices            Coughlin Duffy, LLP                             Attn: Kevin Coughlin                      973-267-6442 kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                              Attn: Lorraine Armenti                                 larmenti@coughlinduffy.com
                                                                                                    Attn: Michael Hrinewski                                mhrinewski@coughlinduffy.com
                                                                                                    350 Mount Kemble Ave.
                                                                                                    PO Box 1917
                                                                                                    Morristown, NJ 0796
Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                                   Attn: Jason P. Hood                                     Jason.Hood@davieshood.com            Email
for Chicksaw Council, BSA, Inc.                                                                     22 North Front Street, Suite 620
                                                                                                    Memphis, TN 38103-2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                    ewing.bruce@dorsey.com               Email
Counsel for Girl Scouts of the United States of                                                     Attn: Eric Lopez Schnabel                               schnabel.eric@dorsey.com
America                                                                                             51 W 52nd St
                                                                                                    New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                               schnabel.eric@dorsey.com             Email
Counsel for Girl Scouts of the United States of                                                     Attn: Alessandra Glorioso                               glorioso.alessandra@dorsey.com
America                                                                                             300 Delaware Ave, Ste 1010
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317-569-4800 michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                           1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                  New York, NY 10036-2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302-467-4201 patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                             kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                  222 Delaware Ave, Ste 1410
                                                                                                    Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                           317-569-4800 jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   600 E. 96th St, Ste 600
End Popcorn Company                                                                                 Indianapolis, IN 46240
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302-467-4201 patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                 Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302-394-9228 drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                                     1300 N King St
PA, AIG                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                  212-687-2329 rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                    858-792-6773 vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                    312-863-5000 sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Igor Shleypak                                    ishleypak@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312-224-1201 panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 2 of 8
                                                                Case 20-10343-LSS             Doc 595            Filed 05/11/20   Page 5 of 10

                                                                                                       Exhibit A
                                                                                                 Core/2002 Service List
                                                                                                Served as set forth below

Description                                         Name                                     Address                              Fax          Email                                    Method of Service
Core Parties                                        Internal Revenue Service                 Centralized Insolvency Operation     855-235-6787                                          Fax
Internal Revenue Service                                                                     P.O. Box 7346
                                                                                             Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices            Jacobs & Crumplar, P.A.                  Attn: Reann Warner                   302-656-5875 raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                Attn: Thomas C. Crumplar                          tom@jcdelaw.com
                                                                                             750 Shipyard Dr., Suite 200
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices            Janet, Janet & Scuggs, LLC               Attn: Gerald D. Jowers, Jr           803-727-1059 gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                               500 Taylor St, Ste 301
                                                                                             Columbia, SC 29201
Bank Debt                                           JPMorgan Chase Bank, NA                  Attn: Phil Martin                                 louis.strubeck@nortonrosefulbright.com   Email
                                                                                             Attn: Louis Strubeck
                                                                                             10 S Dearborn St
                                                                                             Mail Code Il1-1415
                                                                                             Chicago, Il 60603
Notice of Appearance/Request for Notices            Karr Tuttle Campbell, PS                 Attn: Bruce W. Leaverton             206-682-7100 bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                             701 5th Ave, Ste 3300
America                                                                                      Seattle, WA 98104
Notice of Appearance/Request for Notices            Kramer Levin Naftalis & Frankel LLP      Attn: Thomas Moers Mayer             212-715-8000 tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                              Attn: Rachel Ringer                               rringer@kramerlevin.com
Creditors                                                                                    Attn: David E. Blabey Jr.                         dblabey@kramerlevin.com
                                                                                             Attn: Jennifer R. Sharret                         jsharret@kramerlevin.com
                                                                                             Attn: Megan M. Wasson                             mwasson@kramerlevin.com
                                                                                             177 Ave of the Americas
                                                                                             New York, NY 10036
Notice of Appearance/Request for Notices            Latham & Watkins LLP                     Attn: Adam J. Goldberg               212-751-4864 adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-                                            885 3rd Ave
day Saints                                                                                   New York, NY 10022-4834
Notice of Appearance/Request for Notices            Latham & Watkins LLP                     Attn: Jeffrey E Bjork                213-891-8763 jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter-                                            Attn: Kimberly A Posin                            kim.posin@lw.com
day Saints                                                                                   Attn: Nicholas J Messana                          nicholas.messana@lw.com
                                                                                             355 S Grand Ave, Ste 100
                                                                                             Los Angeles, CA 90071-1560
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP   Attn: Elizabeth Weller               469-221-5003 dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                    2777 N. Stemmons Fwy, Ste 1000
                                                                                             Dallas, TX 75207
Notice of Appearance/Request for Notices          Linebarger Goggan Blair & Sampson, LLP     Attn: John P. Dillman                713-844-3503 houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County,                                                    P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                     Houston, TX 77253-3064
County, and Montgomery County
Notice of Appearance/Request for Notices          Maurice Wutscher LLP                       Attn: Alan C. Hochheiser             216-472-8510 ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                            23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                   Beachwood, OH 44123




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                       Page 3 of 8
                                                              Case 20-10343-LSS                       Doc 595            Filed 05/11/20   Page 6 of 10

                                                                                                               Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

Description                                        Name                                             Address                               Fax          Email                       Method of Service
Notice of Appearance/Request for Notices           McCreary, Veselka, Bragg & Allen, PC             Attn: Tara LeDay                      512-323-3205 tleday@mvbalaw.com          Email
Counsel for The County of Anderson, Texas, The                                                      P.O. Box 1269
County of Denton, Texas, Harrison Central                                                           Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
The County of Henderson, Texas, Midland Central
Appraisal District, The County of Milam, Texas,
Terry County Appraisal District and The County of
Williamson, Texas

Notice of Appearance/Request for Notices          McDermott Will & Emery LLP                          Attn: Ryan S. Smethurst             202-756-8087 rsmethurst@mwe.com          Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                         mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001-1531
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand               617-542- 2241 kmarrkand@mintz.com        Email
Counsel for Liberty Mutual Insurance Company                                                          Attn: Nancy D. Adams                              ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                        lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                  508-898-1502 kfoley@mirickoconnell.com   Email
Counsel for Sun Life Assurance Company of                                                             1800 W Park Dr, Ste 400
Canada                                                                                                Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                  508-791-8502 pcarey@mirickoconnell.com   Email
Counsel for Sun Life Assurance Company of                                                             100 Front St
Canada                                                                                                Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                      Bankruptcy Unit                     573-751-7232 deecf@dor.mo.gov            Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin              302-656-2769 bmclaughlin@monlaw.com      Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                              rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman             302-571-1750 jwaxman@morrisjames.com     Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                              emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices          Morris James LLP                                    Attn: Brett D. Fallon               302-571-1750 bfallon@morrisjames.com     Email
Counsel for Old Republic Insurance Company                                                            Attn: Brya M. Keilson                            bkeilson@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                               Page 4 of 8
                                                              Case 20-10343-LSS                     Doc 595             Filed 05/11/20   Page 7 of 10

                                                                                                             Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

Description                                       Name                                             Address                               Fax          Email                                     Method of Service
Core Parties                                      Morris, Nichols, Arsht & Tunnell                 Attn: Derek C. Abbott                 302-658-7036 dabbott@mnat.com                          N/A
Counsel for Debtor                                                                                 Attn: Joseph Charles Barsalona II                  jbarsalona@mnat.com
                                                                                                   Attn: Eric Moats                                   emoats@mnat.com
                                                                                                   Attn: Andrew R. Remming                            aremming@mnat.com
                                                                                                   Attn: Paige N. Topper                              ptopper@mnat.com
                                                                                                   1201 N. Market Street
                                                                                                   P.O. Box 1347
                                                                                                   Wilmington, DE, 19899

Notice of Appearance/Request for Notices         Nagel Rice LLP                                    Attn: Bradley L Rice                  973-618-9194 brice@nagelrice.com                       Email
Counsel for Jack Doe, Creditor and Defendant in                                                    103 Eisenhower Pkwy
Adversary Case                                                                                     Roseland, NJ 07068
Notice of Appearance/Request for Notices         Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                312-585-1401 msorem@nicolaidesllp.com                  Email
Counsel for Allianz Global Risks US Insurance                                                      10 S. Wacker Dr., 21st Floor
Company                                                                                            Chicago, IL 60606
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld               805-604-      wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                  300 E Esplande Dr, Ste 1170           4150
                                                                                                   Oxnard, CA 93036
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                     Attn: Louis R. Strubeck, Jr.                        louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                          1301 Ave of the Americas
Association                                                                                        New York, NY 10019-6022
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                     Attn: Louis R. Strubeck, Jr           214-855-8200 louis.strubeck@nortonrosefulbright.com    Email
Counsel for JPMorgan Chase Bank, National                                                          Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                                        Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                                   2200 Ross Avenue, Suite 3600
                                                                                                   Dallas, TX 75201-7933
Notice of Appearance/Request for Notices Counsel Office of the Attorney General                    Attn: Christopher S. Murphy           512-936- 1409 christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                                 Attn: Sherri K. Simpson                             sherri.simpson@oag.texas.gov
                                                                                                   Bankruptcy & Collections Division
                                                                                                   P.O. Box 12548
                                                                                                   Austin, TX 78711-2548
Core Parties                                      Office of the United States Trustee              Attn: David L. Buchbinder             302-573-6497 david.l.buchbinder@usdoj.gov              Email
Office of the United States Trustee                                                                Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov
                                                                                                   844 King St, Suite 2207
                                                                                                   Lockbox 35
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP                Attn: James I. Stang                  302-652-4400 jstang@pszjlaw.com                        Email
Counsel to the Tort Claimants' Committee                                                           Attn: Linda F. Cantor                              lcantor@pszjlaw.com
                                                                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                                   Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP                Attn: Robert Orgel                    302-652-4400 rorgel@pszjlaw.com                        Email
Counsel for the Tort Claimants' Committee                                                          Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                                   Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                                   Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                                   919 N Market St.,17th Floor
                                                                                                   P.O. Box 8705
                                                                                                   Wilmington, DE 19899-8705


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 5 of 8
                                                                 Case 20-10343-LSS          Doc 595            Filed 05/11/20   Page 8 of 10

                                                                                                     Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

Description                                         Name                                   Address                              Fax          Email                             Method of Service
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation   Attn: Patricia Kelly, CFO            202-326-4112 kelly.patricia@pbgc.Gov           Email
Counsel for the Pension Benefit Guaranty                                                   Attn: Cassandra Burton, Attorney                  burton.cassandra@pbgc.gov
Corporation                                                                                Attn: Craig Fessenden                             fessenden.craig@pbgc.gov
                                                                                           1200 K St NW
                                                                                           Washington, DC 20005
Notice of Appearance/Request for Notices            Pepper Hamilton LLP                    Attn: David M. Fournier              302-421-8390 fournierd@pepperlaw.com           Email
Counsel for the National Surety Corporation &                                              Attn: Marcy J. McLaughlin Smith                   mclaughm@pepperlaw.com
Allianz Global Risks US Insurance Company                                                  1313 Market St, Ste 5100
                                                                                           P.O. Box 1709
                                                                                           Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC       Attn: Michael T. Pfau                206-623-3624 michael@pcvalaw.com               Email
Counsel for Various Tort Claimants                                                         Attn: Jason P. Amala                              jason@pcvalaw.com
                                                                                           Attn: Vincent T. Nappo                            vnappo@pcvalaw.com
                                                                                           403 Columbia Street, Suite 500
                                                                                           Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                     Attn: Angela Z Miller                716-852-6100 amiller@phillipslytle.com         Email
Counsel for Pearsons Education, Inc. and NSC                                               One Canalside, 125 Main St
Pearsons, Inc.                                                                             Buffalo, NY 14203,
Notice of Appearance/Request for Notices            Reed Smith LLP                         Attn: Kurt F. Gwynne                 302-778-7575 kgwynne@reedsmith.com             Email
Counsel to the Official Committee of Unsecured                                             Attn: Katelin A. Morales                          kmorales@reedsmith.com
Creditors                                                                                  120 N Market St, Ste 1500
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA          Attn: Michael Merchant               302-651-7701 merchant@rlf.com                  Email
Counsel for The Church of Jesus Christ of Latter-                                          Attn: Brett Haywood                               haywood@rlf.com
day Saints                                                                                 One Rodney Square
                                                                                           920 N King St
                                                                                           Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight, Schnader Harrison Segal & Lewis LLP        Attn: Richard A. Barkasy, Esq.       302-888-1696 rbarkasy@schnader.com             Email
Jointly as the Surviving Parents of E.J.K., a Minor                                        Attn: Kristi J. Doughty, Esq.                     kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices            Seitz, Van Ogtrop & Green, P.A.        Attn: R. Karl Hill                   302-888- 0606 khill@svglaw.com                 Email
Counsel for Liberty Mutual Insurance Company                                               222 Delaware Ave, Ste 1500
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Sequoia Council of Boy Scouts, Inc.    Attn: Michael Marchese                             michael.marchese@scouting.org    Email
Sequoia Council of Boy Scouts, Inc.                                                        6005 N. Tamera Avenue
                                                                                           Fresno, CA 93711
Notice of Appearance/Request for Notices            Shipman & Goodwin LLP                  Attn: Abigail W. Williams            202-469-7751 awilliams@goodwin.com             Email
Counsel for Hartford Accident and Indemnity                                                Attn: Joshua D. Weinberg                          jweinberg@goodwin.com
Company, First State Insurance Company, and                                                1875 K St NW, Ste 600
Twin City Fire Insurance Company                                                           Washington, DC 20006-1251
Notice of Appearance/Request for Notices            Shipman & Goodwin LLP                  Attn: Eric S. Goldstein              860-251-5218 egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                One Constitution Plaza                            bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                Hartford, CT 06103-1919                           bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                     Page 6 of 8
                                                                   Case 20-10343-LSS              Doc 595             Filed 05/11/20   Page 9 of 10

                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

Description                                            Name                                      Address                               Fax          Email                                Method of Service
Core Parties                                           Sidley Austin LLP                         Attn: Blair Warner                    312-853-7036 blair.warner@sidley.com              N/A
Counsel for Debtor                                                                               Attn: Matthew Evan Linder                          mlinder@sidley.com
                                                                                                 Attn: Thomas A. Labuda, Jr.                        tlabuda@sidley.com
                                                                                                 Attn: Karim Basaria                                kbasaria@sidley.com
                                                                                                 One South Dearborn Street
                                                                                                 Chicago, IL 60603
Core Parties                                           Sidley Austin LLP                         Attn: Jessica C. Boelter              212-839-5599 jboelter@sidley.com                  N/A
Counsel for Debtor                                                                               Attn: James F. Conlan                              jconlan@sidley.com
                                                                                                 787 Seventh Avenue
                                                                                                 New York, NY 10019
Notice of Appearance/Request for Notices               Stamoulis & Weinblatt LLC                 Stamoulis & Weinbla LLC                            stamoulis@swdelaw.com                Email
Counsel for Century Indemity Company, as                                                         A n: Stama os Stamoulis                            weinblatt@swdelaw.com
successor to CCI Insurance Company                                                               A n: Richard Weinbla
                                                                                                 800 N West St, Ste 800
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices               Stark & Stark, PC                         Attn: Joseph H Lemkin                 609-896-0629 jlemkin@stark-stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                             P.O. Box 5315
action pending in the Superior Court of New                                                      Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance/Request for Notices               Synchrony Bank                            c/o PRA Receivables Management, LLC   757-351-3257 claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                              Attn: Valerie Smith
                                                                                                 P.O. Box 41021
                                                                                                 Norfolk, VA 23541
Bonds                                                  The County Commission Of Fayette County   Attn: President                                                                         N/A
                                                                                                 P.O. Box 307
                                                                                                 Fayetteville, WV 25840
Bonds                                                  The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                              N/A
                                                                                                 Attn: John Stump, Esq.
                                                                                                 Chase Tower - Eighth Fl
                                                                                                 707 Virginia St E.
                                                                                                 Charleston, WV 25301
Notice of Appearance/Request for Notices               The Law Offices of Joyce, LLC             Attn: Michael J. Joyce                             mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                           1225 King St.
                                                                                                 Suite 800
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices               The Neuberger Firm                        Attn: Thomas S. Neuberger             302-655-0582 tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                    Attn: Stephen J. Neuberger                         sjn@neubergerlaw.com
                                                                                                 17 Harlech Dr.
                                                                                                 Wilmington, DE 19807
Notice of Appearance/Request for Notices               Thomas Law Office, PLLC                   Attn: Tad Thomas                      877-955-7002 tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                    Attn: Louis C. Schneider                           lou.schneider@thomaslawoffices.com
                                                                                                 9418 Norton Commons Blvd, Ste 200
                                                                                                 Louisville, KY 40059
Notice of Appearance/Request for Notices               Tremont Sheldon Robinson Mahoney PC       Attn: Cindy Robinson                  203-366-8503 crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                          Attn: Doug Mahoney                                 dmahoney@tremontsheldon.com
                                                                                                 64 Lyon Ter
                                                                                                 Bridgeport, CT 06604


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                           Page 7 of 8
                                                              Case 20-10343-LSS                Doc 595             Filed 05/11/20    Page 10 of 10

                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

Description                                        Name                                        Address                               Fax          Email                            Method of Service
Notice of Appearance/Request for Notices           Troutman Sanders LLP                        Attn: Harris B. Winsberg              404-885-3900 harris.winsberg@troutman.com     Email
Counsel for the National Surety Corporation &                                                  Attn: Matthew G. Roberts                           matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                      600 Peachtree St NE, Ste 3000
                                                                                               Atlanta, GA 30308
Core Parties                                       United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                            N/A
                                                                                               Room 2242
                                                                                               Washington, DC 20530-0001
Core Parties                                       US Attorney For Delaware                    Attn: David C Weiss                   302-573-6220 usade.ecfbankruptcy@usdoj.gov    Email
                                                                                               1007 Orange St, Ste 700
                                                                                               P.O. Box 2046
                                                                                               Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz               Attn: Richard Mason                   212-403-2252 rgmason@wlrk..com                Email
Counsel for Ad Hoc Committee of Local Councils of                                              Attn: Douglas Mayer                                dkmayer@wlrk.com
the Boy Scouts of America                                                                      Attn: Joseph C. Celentino                          jccelentino@wlrk.com
                                                                                               51 W 52nd St
                                                                                               New York, NY 10019
Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                    Attn: Riley C. Walter                              rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                265 E. River Park Circle, Suite 310
                                                                                               Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.                        Attn: Paul A Fanning                  252-215-4077 paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                    P.O. Box 8088
                                                                                               Greenville, NC 27835-8088
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                             rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                               The Renaissance Centre
America, Inc.                                                                                  405 North King Street, Suite 500
                                                                                               Wilmington, Delaware 19801
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                               tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                               Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                  Baltimore, Maryland 21202-1626
Notice of Appearance/Request for Notices           Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                 202-663-6363 craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                  1875 Pennsylvania Ave NW
The Continental Insurance Company                                                              Washington, DC 20006
Notice of Appearance/Request for Notices           Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                    302-252-4330 matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                      Attn: Morgan Patterson                             morgan.patterson@wbd-us.com
Association                                                                                    1313 N Market St, Ste 1200
                                                                                               Wilmington, DE 19801
Core Parties                                       Young Conaway Stargatt & Taylor             Attn: James L. Patton, Jr             302-576-3325 jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                      Attn: Robert Brady                                 rbrady@ycst.com
Representative                                                                                 Attn: Edwin Harron                                 eharron@ycst.com
                                                                                               Rodney Square
                                                                                               1000 N King St
                                                                                               Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                          Page 8 of 8
